                      UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE


William Phillips

      v.
                                             Case No. 19-cv-99-SM
Guardian Life Ins. Co.
of America, et al



                                   ORDER


      No objection having been filed, I herewith approve the

Endorsed Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated May 21, 2019, for the reasons set forth therein.

“‘[O]nly those issues fairly raised by the objections to the

magistrate's report are subject to review in the district court

and those not preserved by such objection are precluded on

appeal.’”   School Union No. 37 v. United Nat'l Ins. Co., 617

F.3d 554, 564 (1st Cir. 2010) (quoting Keating v. Secretary of

Health & Human Servs., 848 F.2d 271, 275 (1st Cir.1988)); see

also United States v. Valencia-Copete, 792 F.2d 4, 6 (1st Cir.

1986) (after proper notice, failure to file a specific objection

to magistrate's report will waive the right to appeal).




                                       ____________________________
                                       Steven J. McAuliffe
                                       United States District Judge

Date: June 11, 2019

cc:   William Phillips, pro se
      Erin Shane Bucksbaum, Esq.
      Michael P. Johnson, Esq.
